IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Rick Gring,                         :
                         Petitioner :
                                    :
            v.                      :        Nos. 1545 and 1546 C.D. 2016
                                    :
Workers' Compensation Appeal        :
Board (Industrial Services, Inc.),  :
                         Respondent :

                                      ORDER

              NOW, February 1, 2018, upon consideration of petitioner’s

application for reargument, the application is denied.




                                             MARY HANNAH LEAVITT,
                                             President Judge